 


109 HR 3397 IH: General Aviation Security Act of 2005
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3397 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Sweeney introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend title 49, United States Code, to enhance security at general aviation airports in the United States. 
 
 
1.Short titleThis Act may be cited as the General Aviation Security Act of 2005.  
2.General aviation airport security 
(a)In generalSubchapter I of chapter 449 of title 49, United States Code, is amended by adding at the end the following: 
 
44926.General aviation airport security 
(a)DefinitionsIn this section, the following definitions apply: 
(1)General aviation airportThe term general aviation airport means an airport that serves the operation of civilian aircraft for purposes other than commercial passenger transport, including personal, business, and instructional flying, and that the Secretary of Homeland Security determines, by regulation, is subject to the requirements of this section.  
(2)Private-use airportThe term private-use airport means a general aviation airport used exclusively by the owner of the airport and persons authorized by the owner. 
(3)Public-use airportThe term public-use airport means a general aviation airport available for use by the general public without a requirement for the prior approval of the owner or operator of the airport except as may be required by Federal law or regulation.  
(b)Registration 
(1)In generalIn order to enhance the security at the general aviation airports of the United States, the Secretary of Homeland Security shall require a person desiring to operate a private-use or public-use airport to register with the Secretary within one year of the date of enactment of this section. 
(2)Initial registration 
(A)Period of effectivenessThe registration of a private-use or public-use airport under this subsection shall be effective for a period of 3 years. 
(B)FormsThe registration shall be submitted on forms provided by the Secretary. Such forms shall contain the following information: 
(i)The physical and mailing addresses of the airport. 
(ii)The telephone number, facsimile number, and e-mail address of the airport. 
(iii)The name or names and telephone number or numbers of one or more 24-hour security contact persons, as designated by the airport. 
(iv)A map showing the location and general boundaries of the airport. 
(v)Such other information as the Secretary may reasonably prescribe. 
(3)Security planThe registration also shall be accompanied by the written security plan required under subsection (c). 
(4)Renewal of registration 
(A)Period for renewalsA private-use or public-use airport shall renew its registration with the Secretary every 3 years. 
(B)FormsRequests for renewal shall be made on forms supplied by the Secretary and shall not be accepted unless accompanied with an updated written security plan as provided in subsection (c). 
(5)FeeThe Secretary may impose fees to cover the costs of incurred by the Secretary in carrying out registrations and renewals under this subsection, and shall ensure that any such fee is reasonably related, as determined by the Secretary, to such costs. 
(c)Written security plan 
(1)Submission to SecretaryThe Secretary shall require each private-use and public-use airport to document its security procedures in a written security plan that is consistent with the most recent security guidelines for general aviation airports published by the Transportation Security Administration. 
(2)UpdatesThe Secretary shall require an airport that submits a plan under paragraph (1) to submit to the Secretary an updated version of the plan every 3 years with the airport’s renewal application for registration under subsection (b). 
(3)Security enhancement recommendations 
(A)Consideration in developing written plansIn developing a written security plan, an airport shall consider the applicable security enhancement recommendations contained in the most recent security guidelines for general aviation airports published by the Transportation Security Administration. 
(B)Descriptions and justificationsA written security plan shall include a description of how the airport has addressed each applicable recommendation of such guidelines and a justification for not adopting any applicable recommendation suggested by such guidelines for the airport’s security characteristics. 
(4)Use of self-assessment measurement toolsApplicable recommendations from such guidelines shall be determined by an airport by using the airport characteristics self-assessment measurement tool available in such document and any other self-assessment tools subsequently issued by the Transportation Security Administration. 
(5)Submission to local law enforcement agenciesIn addition to submitting a written security plan to the Secretary under subsection (b), a private-use and public-use airport shall submit a copy of the plan and all updates of the plan to local law enforcement agencies having jurisdiction over the airport. 
(d)Additional requirements 
(1)Private-use airportsIn addition to the other provisions of this section, the Secretary shall ensure that private-use airports meet the following requirements: 
(A)Require all aircraft to be double-locked, with one lock internal to the aircraft, and one lock external to the aircraft, when such aircraft is not in operation. 
(B)Provide that all hangars be locked when not in use. 
(C)Provide adequate fencing for secure areas. 
(2)Public-use airportsIn addition to the other provisions of this section, the Secretary shall ensure that public-use airports meet the requirements of private-use airports set forth in paragraph (1) and the following additional requirements: 
(A)Require verification of the identity of all aircraft passengers by the aircraft crew. 
(B)Maintain a log of all transient aircraft for a minimum of 5 years. 
(C)Develop a written list of emergency contacts and telephone numbers, to be available to airport personnel. 
(D)Restrict the access of unlicensed persons and student pilots to aircraft keys. 
(E)Require persons renting aircraft to present government-issued identification, which identification shall be in addition to any pilot’s license. 
(F)Post airport security warning signs and advisories where appropriate. 
(G)Create an emergency locator map, which may be hand-drawn generally to scale, identifying areas such as runways, ramp areas, fence lines, gates, and sites and provide copies of such map to emergency response agencies serving such airport, to law enforcement agencies having jurisdiction over such airport, and appropriate airport personnel. Whenever there is a physical change involving such areas, such map shall be revised and resubmitted to the such emergency response and law enforcement agencies and airport personnel within 60 days of such change. 
(H)Familiarize local law enforcement with the airport and consult with them in the airport’s development of appropriate security procedures. 
(e)Statement on confidentialityThe map required under subsection (c)(2)(G) and the written security plan required under subsection (c) shall each prominently display the following statement: This document may contain information that if disclosed could endanger the life or safety of the public, and therefore this document is to be maintained and used in a manner which preserves the confidentiality of the information contained herein in a manner consistent with law.. 
(f)Limitation on disclosure of informationNotwithstanding any other provision of law, neither the Secretary, nor any agency receiving information from the Secretary, shall disclose safety or security related information obtained from airports under this section if the Secretary finds that withholding such information from disclosure would be consistent with the Secretary's safety and security responsibilities.. 
(b)Conforming amendmentThe analysis for subchapter I of chapter 449 of title 49, United States Code, is amended by adding at the end the following: 
 
 
44926. General aviation airport security.  
 
